Citation Nr: 0732759	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-21 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to residuals of stroke and/or service-
connected diabetes mellitus.

3.  Entitlement to service connection for an eye condition, 
to include as secondary to residuals of stroke and/or 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran had active service from November 1964 to October 
1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the RO 
that, among other things, denied entitlement to service 
connection for hypertension, stroke, and an eye condition 
claimed a double vision.  The veteran perfected a timely 
appeal of these determinations to the Board.

In June 2006, additional evidence was submitted and 
accompanied by a waiver of RO consideration.  This evidence 
will be considered when evaluating the veteran's claims.


FINDINGS OF FACT

Residuals of a stroke, hypertension and eye condition were 
not incurred in or aggravated by active service, are not 
related to an in-service disease or injury or a service-
connected disorder, nor may their incurrence during service 
be presumed.


CONCLUSION OF LAW

Residuals of a stroke, hypertension and eye condition were 
not incurred in or aggravated by active service; they may not 
be presumed to have been incurred in service; and they are 
not proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 and as revised by 71 Fed. Reg. 52744-
52747, 3.317 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June and July 2004, the veteran 
was furnished notice of the type of evidence needed in order 
to substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran seeks service connection for 
residuals of a stroke, to include as secondary to service-
connected diabetes mellitus, and also for hypertension and an 
eye condition, as secondary to stroke and/or service-
connected diabetes mellitus.  The veteran has been diagnosed 
as status post stroke in 1997, and has also been diagnosed 
with hypertension and noted to have exotropia.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's current disabilities are 
related to a disease or injury in service, or a service-
connected disability.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The evidence in this case consists primarily of the veteran's 
service medical records, private and VA treatment records and 
VA examinations dated in July 2004 and October 2005.  

The veteran's service medical records are silent regarding 
diagnoses or treatment for hypertension, an eye disability, 
or symptoms of a stroke.

After service, the veteran's claims file indicated that he 
had a stroke in December 1997, at which time he was also 
diagnosed with hypertension.  The veteran was diagnosed with 
diabetes mellitus in 2001.  The veteran's post-service 
medical records also contain two reports from his private 
physicians, dated in September 2004 and July 2005.  

In the September 2004 report, the veteran's physician 
indicated that the veteran was a long-time patient of his.  
The physician indicated that he had reviewed the veteran's 
medical records and concluded that the veteran's glucose was 
high at the time of the veteran's stroke in 1997.  He 
indicated that this was indicative of diabetes.  The 
physician also noted that the veteran's cholesterol was high.  
The physician then noted that while both conditions can be 
altered while in the hospital, they are nonetheless 
suggestive of high cholesterol and diabetes being involved in 
the causation of the veteran's medical condition (stroke).  
The physician then stated that "[t]his is the most likely 
explanation for his stroke, given the lack of clear alternate 
explanations for this event."

The July 2005 report of another of the veteran's physician's 
indicated that the physician had reviewed the veteran's 
December 1997 medical records.  This physician stated that he 
concurred with the previous physician's report that at the 
time of the stroke the veteran's blood sugar was elevated.  
This, he concluded, was indicative of diabetes.  The 
physician then stated that "[s]ince diabetes is a risk 
factor for stroke, the stroke can be a result from the 
underlying diabetes that you had at the time of the 
presentation for the stroke in 1997."

In order to determine whether the veteran has residuals of a 
stroke, hypertension or an eye condition that are related to 
his service or a service-connected disability, the veteran 
was provided two VA examinations.  The first VA examination 
report is dated in July 2004. The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination and report.  The veteran's medical history 
was noted for the record and the examiner noted that the 
veteran has had hypertension since 1997.  This was indicated 
to predate the veteran's diabetes.  The veteran was also 
noted to have had exotropia as a child which returned after 
the stroke.  After examination, the veteran was noted to have 
diabetes mellitus, as well as peripheral neuropathy and 
erectile dysfunction that are associated with the veteran's 
diabetes mellitus.  The examiner, however, stated that 
"[n]ot related to the diabetes or Agent Orange are the CVA 
with left hemiparesis and left hemianopsia."

The veteran was afforded an additional VA examination in 
October 2005.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  The veteran's medical history was 
again noted in the report, to include the veteran's December 
1997 stroke and elevated blood sugar levels at that time.  
The examiner indicated that the veteran underwent extensive 
studies to determine the etiology of this stroke and the 
results were indicated to be sketchy.  The veteran was noted 
to have been diagnosed with diabetes mellitus in 2001.  After 
examination, the examiner stated that the available 
laboratory studies show that the veteran probably developed 
diabetes mellitus sometime around 2001.  The examiner noted 
that it is virtually impossible to precisely date the onset 
of his diabetes mellitus, which could have been present for 
some months, perhaps a year or more prior to 2001.  The 
examiner stated that the presence of diabetes mellitus around 
1997 is indeterminate in the absence of any confirmatory 
laboratory studies that may have been obtained around that 
time.  The examiner also noted that date of onset for the 
veteran's hypertension is uncertain as well.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's stroke was 
caused by his service or a service-connected disability, to 
include diabetes mellitus, or that he has hypertension or 
exotropia due to his stroke or service-connected diabetes 
mellitus.  There is no medical evidence directly linking the 
veteran's current conditions with his active duty service.  
And the post-service evidence is against a finding that the 
veteran's conditions are secondary to his service-connected 
diabetes mellitus.  

In this regard, the Board notes that the July 2004 VA 
examiner stated directly, after examining the veteran and his 
file, that the veteran's cerebrovascular accident was not 
related to diabetes or Agent Orange.  The October 2005 VA 
examiner likewise did not link these conditions to his 
service or his service-connected diabetes.  This examiner 
stated that the veteran's diabetes mellitus was diagnosed in 
2001 and may have been present up to a year earlier.  This 
examiner also indicated that, based on his review of the 
laboratory results in the veteran's file, he could not 
conclude that the veteran had diabetes in 1997 at the time of 
the veteran's stroke.

Here, the Boards notes that the veteran's private physicians 
have indicated that the veteran had high blood sugar levels 
at the time of the veteran's stroke in 1997.  One of these 
physicians also noted the presence of high cholesterol at the 
time and indicated that both high cholesterol and diabetes 
were the most likely explanation for his stroke, given the 
lack of clear alternate explanations for the event.  The 
other physician stated that since diabetes is a risk factor 
for stroke, the stroke can be a result of the diabetes 
present at the time of the presentation for the stroke in 
1997.

Here, the Board notes that the September 2004 report of the 
veteran's private physician indicates that both high 
cholesterol and diabetes were the most likely explanation for 
the veteran's stroke.  The physician does not indicate what 
part each condition played in the onset of the stroke, or 
whether the diabetes itself would have been sufficient at the 
time to cause the stroke.  

And the Board also notes that the July 2005 report does not 
state an absolute opinion regarding diabetes as the cause of 
the veteran's stroke, but rather states that diabetes is a 
risk factor and that stroke can be a result of the diabetes.  
This statement is speculative and not supported by the 
medical evidence. Moreover, the statement's probative value 
is further diminished by the fact of the that the veteran was 
not diagnosed with diabetes until 2001.  Although the veteran 
was noted to have high blood sugar levels at the time of 1997 
stroke, high blood sugar levels does not equate to diabetes. 

The Board reiterates that entitlement to service connection 
may not be based on speculation or remote possibility.  An 
unsupported opinion noting only that the veteran's condition 
"can" possibly be related to service or a service-connected 
condition is insufficient to form a basis for a grant of 
service connection.  38 C.F.R. § 3.102 (2003).  See, e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

To the extent that there is a contradiction in the medical 
opinions set forth above, based on the foregoing and based on 
the July 2004 and October 2005 VA examiners' thorough review 
of the veteran's claims file and examination of the veteran, 
the Board finds the opinions of the VA examiners to be the 
most persuasive in this case.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).
 
While the veteran may feel that his conditions are related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against a 
finding of service connection for residuals of a stroke, 
hypertension, and any eye condition to include exotropia. 


ORDER

Service connection for residuals of a stroke, to includes as 
due to service-connected diabetes mellitus, is denied.

Service connection for hypertension , to includes as due to 
service-connected diabetes mellitus, is denied.

Service connection for an eye condition, to include exotropia 
and as due to service-connected diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


